DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).


As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12 and 17-20, drawn to the technical feature of an influenza detection chip.
Group II, claims 13-16, drawn to the technical feature of a method of detecting influenza using the chip of Group I.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature shared among the inventions listed as Groups I and II is the detection chip of Group I.  The noted shared technical feature does not provide a contribution over the prior art, as evidenced by the teachings of CN101701957 (cited by applicant).  CN101701957 discloses a fluorescent immunochromatographic test paper for detecting the influenza virus.  The test paper comprises a sample pad; a nitrocellulose membrane, a glass fiber membrane and water-absorbent paper are adhered to a support plate; an avian influenza monoclonal antibody A 
CN101701957 does not disclose the graphene oxide film, the first electrode, the second electrode, and the fluorescent label having C=C-C=C conjugated double bonds of claim 1, and also does not disclose the position relationship thereof.
Morales-Narvaez et al. (Anal. Chem., 2015, 87(16):8573-0477; cited by applicant) discloses that the resonance energy transfer, in an immunochromatographic test paper, based on a single-layer graphene oxide and fluorescence-labeled antibodies on a nitrocellulose membrane test line, leads to fluorescence quenching so as to detect pathogens with a high sensitivity (see page 8573, right column to page 8575, left column, and Figure 1).  Therefore, Morales-Narvaez et al. teaches introducing graphene oxide, which acts as a fluorescence quencher in an immunochromatographic test paper, to achieve highly sensitive fluorescence detection.
CN105044072 (cited by applicant) discloses arranging a graphene film on a substrate, arranging electrodes at both ends of the graphene film, and adding a protein labeled with a fluorescent dye having conjugated double bonds, wherein under the irradiation of ultraviolet light, the fluorescent dye and the surface of graphene give rise to 1-2 stacking, causing the transfer of electrons to the graphene, which 
By combining the teachings of Morales-Narvaez et al. and CN105044072, one of ordinary skill in the art would have been motivated to replace the nitrocellulose membrane of CN101701957 with a graphene oxide film which is arranged with electrodes at both ends, and provide a fluorescent dye with conjugated double bonds so as to achieve the highly sensitive detection of an influenza virus based on the fluorescence quenching principle.
Hence, in the absence of a contribution over the prior art, the noted shared technical feature is not a shared special technical feature.  Without a shared special technical feature, the inventions listed as Groups I and II lack unity with one another.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648